Opinion issued December 8, 2005










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-01008-CR
____________

LUCILLE DOTTIE ATKINS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 337th District Court
Harris County, Texas
Trial Court Cause No. 1023465




MEMORANDUM  OPINION

               Appellant pleaded guilty to the offense of possession of a controlled
substance, and the trial court deferred adjudication of appellant’s guilt and placed her
on community supervision.  Appellant did not appeal that judgment. 
               The State filed a motion to adjudicate guilt on June 9, 2005, and on August
12, 2005, the State’s moved to dismiss its motion to adjudicate which the court
granted.  However, on August 12, 2005, he trial court entered an order modifying
appellant’s conditions of community supervision. Appellant filed a pro se notice of
appeal from that order. 
               No appeal may be taken from an order modifying the conditions of
community supervision.  Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977);
Christopher v. State, 7 S.W.3d 224, 225 (Tex. App.—Houston [1st Dist.] 1999, pet.
ref’d).
               Therefore, we dismiss this appeal for lack of jurisdiction.
               Any pending motions are denied as moot.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).